Citation Nr: 1817938	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-27 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the loss of use of one or both hands or the need of regular aid and attendance under 38 U.S.C. §§ 1114(k), (l), or (m) (2012).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1958 to August 1958, and from October 1961 to August 1962.  The Veteran died in October 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

By way of background, in November 2007, the Board denied the Veteran's claim for service connection for gout and arthritis.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of the appeal, in October 2010, the Veteran passed away; and in January 2011, the appellant filed an unopposed motion for substitution.  In a March 2011 order, the Court granted the appellant's motion, and she was substituted in the appeal.  In an April 2011 order, pursuant to a Joint Motion for Remand (JMR), filed by representatives for the appellant and the VA Secretary, the Court vacated the November 2007 Board decision and remanded the case to the Board for further action consistent with the terms and conditions of the JMR.  In December 2011, the Board granted the claim for service connection for gout and arthritis.

In February 2012, the RO granted implemented the grant of service connection for gout and arthritis of the bilateral hands, feet, ankles, knees and elbows, pursuant to the December 2011 Board decision, and assigned an initial 40 percent rating for the disability, effective April 25, 2003.  The appellant timely appealed the initial rating assigned.  Jurisdiction over this case was subsequently transferred to the RO in Philadelphia, Pennsylvania, and that office forwarded the appeal to the Board.

In December 2016, the Board granted an initial 100 percent rating for the service-connected gout and arthritis.  The appellant appealed this decision to the Court.  In an August 2017 order, pursuant to a Joint Motion for Partial Remand (JMPR), filed by representatives for the appellant and the VA Secretary, the Court vacated the December 2016 Board decision only to the extent that it denied the appellant's reasonably raised claims of entitlement to SMC under 38 U.S.C. §§ 1114(k), (l), and (m) and remanded the matter to the Board for further action consistent with the terms and conditions of the JMPR.  In the JMPR, the parties agreed that partial vacatur and remand of the decision was warranted because the Board erred by failing to discuss the reasonably raised issues of entitlement to SMC based on the loss of use of one or both hands and the need of regular aid and attendance; and that on remand, the Board should address whether the Veteran was entitled to SMC based on the loss of use of his hand(s) or the need for regular aid and attendance.

As for the matter of representation, the appellant was previously represented by attorney Rebecca C. Wanee (as reflected by a May 2016 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  Following the August 2017 Court order and the return of the case to the Board, the appellant appointed attorney Kenneth M. Carpenter as her representative (as reflected by an October 2017 VA Form 21-22a).  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's service-connected gout and arthritis resulted in functional loss of use of both hands.

2.  SMC based on the loss of use of both hands is a greater benefit than SMC based on the loss of use of one hand or the need of regular aid and attendance.




CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the appellant, the criteria for SMC based on the loss of use of both hands are met.  38 U.S.C. §§ 1114(m), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 4.63 (2017).

2.  Entitlement to SMC based on the loss of use of one hand and the need of regular aid and attendance is moot.  38 U.S.C. §§ 1114(k), (l), (m) (2012); 38 C.F.R. §§ 3.350, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously mentioned, pursuant to the August 2017 JMPR, the parties agreed that on remand, the Board should address whether the Veteran was entitled to SMC based on the loss of use of his hand(s) or the need for regular aid and attendance.  

Generally speaking, SMC provides for additional levels of compensation above the basic levels of compensation afforded by the schedular rating criteria in 38 C.F.R. Part 4.  These additional levels of compensation are awarded for various types of losses or levels of impairment, due solely to service-connected disabilities, and for specific combinations of such impairments.  The different types of SMC available are commonly referred to by their alphabetic designations, such as SMC(k), SMC(l), etc., which correspond to the paragraphs of 38 U.S.C. § 1114 which provides the statutory authority for SMC.  These same paragraphs are codified in VA regulation predominantly at 38 C.F.R. § 3.350 (a) - (i).

SMC(k) is warranted when the veteran has suffered the anatomical loss or loss of use of one hand.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).  SMC(m), which provides for a higher level of compensation than SMC(k), is warranted when the Veteran has suffered the anatomical loss or loss of use of both hands.  38 U.S.C. § 1114(m); 38 C.F.R. § 3.350(c).  Loss of use of the hand for the purposes of SMC(k) and SMC(m) is defined as the condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  Such determination will be made on the basis of actual remaining function of the hand, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. § 4.63.

The Court has stated that "[t]he relevant inquiry concerning an SMC award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  The responsibility for determining loss of use lies with the adjudicator and not an examining physician.  Tucker v. West, 11 Vet. App. 369, 373 (1998) (citing 38 C.F.R. §§ 3.350(a)(2), 4.63).

SMC(l), which provides for a higher level of compensation than SMC(k) but lower than SMC(m), is warranted when the veteran is "permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance."  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  The factors considered in determining that a veteran is so helpless as to be in need of "regular aid and attendance" include: inability to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; inability to feed him or herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires care or assistance on a regular basis to protect from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  It is not necessary for a claimant to meet all of the disabling conditions enumerated in § 3.352(a), and the need for assistance does not have to be constant, only regular.  Id.

In this case, the evidence of record indicates that SMC on account of loss of use of both hands is warranted.  For instance, in a December 2001 letter, Dr. E. stated that the Veteran was "unable to close his right fist" and had "difficulty washing his face."  In a February 2004 statement, the Veteran stated that he could not hold items in his hand without dropping them.  In a July 2004 VA treatment note, the attending physician stated that the Veteran had long-time gout in his hands that limited strength and mobility of the hands.  In an August 2004 VA treatment note, the attending nurse commented that the Veteran's gout was getting worse, stating that his hands were so swollen that he could not hold a fork to eat, wash up, etc.  In a June 2005 letter, Dr. S. stated that the Veteran had "extensive involvement with tophi in the fingertips which compromise his abilities to do something as simple as hold a pencil."  In a February 2006 letter, Dr. L. stated that the Veteran was "completely disabled due to the gouty tophi in his right hand."  In a May 2006 letter, Dr. S. stated that the Veteran had marked tophous formation in the hands and had difficulty manipulating utensils and tools because of pain, deformity, and bulky tophi, and that he had limitations in his ability to perform activities of daily living.  In an August 2007 private treatment note, Dr. K. noted that the Veteran had severe gouty arthritis in his hands with nodules, uric acid deposits in his skin and severe pain, and that it was "so bad that he really can't close his hands or do any type of meaningful activity secondary to the gouty arthritis."  

In light of the above evidence, while some function appeared to remain in the Veteran's hands, the evidence is at least evenly balanced as to whether his service-connected gout and arthritis resulted in loss of use of both hands such that acts like grasping and manipulation would be accomplished equally well by an amputation stump with prosthesis.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the appellant, entitlement to SMC based on loss of use of both hands under 38 U.S.C. § 1114(m) is therefore warranted.  38 U.S.C. §5107(b); 38 C.F.R. 3.102.

Finally, in light of the grant of benefits described above, entitlement to SMC on account of loss of use of one hand and the need for regular aid and attendance is rendered moot, and must be dismissed.  In this regard, entitlement to SMC(m) is the greater benefit, and it has been granted in full.  Therefore, no additional benefit (monetary or otherwise) can be gained under SMC(k) or SMC(l), nor does any controversy remain.  Although the Veteran is service-connected for gout and arthritis of the bilateral hands, feet, ankles, knees, and elbows, and only the hands have been so considered and discussed for SMC entitlement above, consideration and discussion of whether any additional SMC ratings are warranted are not necessary here.  In this respect, in the August 2017 JMPR, the parties agreed that the Board erred in its prior decision by not addressing whether the Veteran was eligible for SMC under 38 U.S.C. § 1114(k), (l), or (m), citing evidence of record that specifically focused on the Veteran's hands to agree that entitlement to SMC under these provisions was reasonably raised by the record.  Accordingly, the parties agreed that on remand, the Board should address whether the Veteran had loss of use of his hand(s) or was in need of regular aid and attendance.  The Board has done so in this decision and granted SMC under 38 U.S.C. § 1114(m).  Consideration of other theories of entitlement is therefore not warranted.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (holding that "when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion").

ORDER

Entitlement to SMC based on the loss of use of both hands under 38 U.S.C. § 1114(m) is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to SMC based on the loss of use of one hand and the need of regular aid and attendance under 38 U.S.C. §§ 1114(k) and (l) is dismissed.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


